In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 20-2727
JOSEPH MCCAVITT, on behalf of N.A.M., a minor,
                                         Plaintiff-Appellant,

                                 v.

KILOLO KIJAKAZI, Acting Commissioner of Social Security,
                                        Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:19cv00539 — Robert L. Miller, Jr., Judge.
                     ____________________

      ARGUED APRIL 27, 2021 — DECIDED JULY 21, 2021
                     ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and SCUDDER,
Circuit Judges.
    EASTERBROOK, Circuit Judge. Disabled children are entitled
to beneﬁts from the Social Security Administration, see 42
U.S.C. §1382c(a)(3)(C), but the determination of disability
cannot follow the model used for adult applicants. Beneﬁts
for an adult depend on a work history plus current inability
to perform a job. A child, by contrast, is unlikely to have a
work history, and neither the statute nor the regulations asks
2                                                    No. 20-2727

whether the child can do an adult job. Instead administrative
oﬃcials ask whether the child’s limitations meet one of the
many listed categories of disability or are functionally equiv-
alent to one of them. See Sullivan v. Zebley, 493 U.S. 521 (1990).
(The language from which Zebley drew the “functional equiv-
alence” standard has been deleted by an amendment to
§1382c(a)(3)(C)(i), but it remains in a regulation, 20 C.F.R.
§416.924.) When determining whether a child’s impairment is
functionally equivalent to a listing, the Administration asks
whether it produces a marked limitation in at least two—or
an extreme limitation in one—of six “domains of function-
ing”. 20 C.F.R. §416.926a(a). L.D.R. v. Berryhill, 920 F.3d 1146
(7th Cir. 2019); Hopgood v. Astrue, 578 F.3d 696, 699 (7th Cir.
2009); and Keys v. Barnhart, 347 F.3d 990 (7th Cir. 2003), pro-
vide additional details about the operation of this program.
    Joseph McCavic contends that his son N.A.M. is disabled
by acention deﬁcit hyperactivity disorder (ADHD), intellec-
tual limitations (an IQ near 70), oppositional deﬁant disorder,
and nocturnal enuresis. He maintains that these conditions
meet, or are functionally equivalent to, Listings 112.05, 112.08,
and 112.11. 20 C.F.R. Part 404, Subpt. P, App. 1, Pt. B. After
receiving evidence from several of N.A.M.’s teachers and
medical care providers, an ALJ rejected that contention and
found that N.A.M. did not meet any of the Listings and has a
marked limitation in only one functional category—“acquir-
ing and using information”, 20 C.F.R. §416.926a(b)(1). A dis-
trict judge found that decision supported by substantial evi-
dence, as do we. An example suﬃces. A general-education
teacher opined that N.A.M.’s skills are “extremely low,” from
which McCavic argues that N.A.M. must be “extremely lim-
ited” in the domain of acquiring and using information, but
his special-education teacher called his skills “average” when
No. 20-2727                                                      3

he was taking his medications. The ALJ was entitled to credit
the views of the special-education teacher, who knew N.A.M.
well and had a good grasp of gradations among children with
intellectual shortcomings.
    Recognizing how diﬃcult it would be to show that the
ALJ’s decision is unsupported by substantial evidence, McCa-
vic asks us to use an older version of Listing 112.05, which
was amended eﬀective January 2017—after McCavic ﬁled his
application but before the ALJ rendered his decision. To sim-
plify analysis we assume, as McCavic contends, that N.A.M.
met the standards of the old version but not the new one.
McCavic contends that N.A.M. acquired rights under the old
regulation from his birth through the amendment’s eﬀective
date. But the ALJ applied the amendment to the entire claim,
because that’s what the amendment itself instructs. The order
promulgating this change provides that it applies “to claims
that are pending on or after the eﬀective date.” 81 Fed. Reg.
66138 (Sept. 26, 2016).
    Regulatory changes presumptively apply prospectively,
but that presumption can be negated by clear language in a
statute or regulation. Bowen v. Georgetown University Hospital,
488 U.S. 204, 208 (1988). Rights under a statute may be said to
vest on the date of a judicial decision, for neither Congress nor
an agency can alter a judgment once one has been rendered.
See Plaut v. Spendthrift Farm, Inc., 514 U.S. 211 (1995). But until
then claims that rest on statutes or regulations are contingent,
and the rules may change. McCavic does not contend that the
change to Listing 112.05 aﬀects any primary conduct. Cf. Riv-
ers v. Roadway Express, Inc., 511 U.S. 298, 303–04 (1994). Disa-
bility beneﬁts are not designed to encourage people to acquire
disabilities or reward them for doing so; limits on a federal
4                                                  No. 20-2727

subsidy diﬀer from penalties. It is therefore unsurprising that
we have held that amendments to changes in the rules for dis-
ability beneﬁts may be applied to pending cases. See Keys, 347
F.3d at 992–94.
    As far as we can see, every other circuit that has consid-
ered the issue has come to the same conclusion. See, e.g.,
Combs v. Commissioner, 459 F.3d 640 (6th Cir. 2006) (en banc);
cf. Gonzalez v. Cuccinelli, 985 F.3d 357, 372–74 (4th Cir. 2021)
(applying Combs to a beneﬁt under immigration law). At oral
argument counsel for McCavic asked us to follow the dissent
of Judge Clay in Combs, 459 F.3d at 661–76, but the majority’s
analysis is more persuasive. McCavic’s brief, which does not
cite Combs, had asked us to apply the old rule to time before
the amendment and the new rule thereafter. That’s not what
Judge Clay proposed. It is what Judge Griﬃn suggested in a
concurring opinion, see id. at 657–61, but it would be impos-
sible to reconcile with the agency’s decision, when amending
the Listing, to apply the change to all open claims. Neither the
Constitution nor any statute denies that option to the agency.
                                                     AFFIRMED